IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30735
                          Conference Calendar



MARY ANN LOVELL, on behalf of Edmond White, Jr.,

                                           Plaintiff-Appellant,
versus

CLAIBORNE MANOR NURSING HOME, INC.; BILL COPELAND,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 00-CV-275
                          --------------------
                            December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

         Mary Ann Biddle Lovell filed a civil rights complaint

against Claiborne Manor Nursing Home and its administrator, Bill

Copeland.     The district court dismissed Lovell’s complaint for

lack of subject matter jurisdiction and, alternatively, for

failure to state a claim on which relief may be granted under

Fed. R. Civ. P. 12(b)(6).

         There is nothing in Lovell’s complaint to support federal

jurisdiction.     The district court did not err in dismissing

Lovell’s complaint.     Lovell’s appeal is without arguable merit


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30735
                                 -2-

and is frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   It is DISMISSED.   5th Cir. R. 42.2.

     Lovell has been cautioned that sanctions would be imposed if

she continued to file frivolous pleadings.     Lovell v. Hightower,

No. 98-31375 (5th Cir. Aug. 27, 1999)(unpublished).    This warning

was not effective.   Accordingly, WE ORDER Lovell TO PAY a

sanction of $105 to the Clerk of this court.    Furthermore, Lovell

is WARNED that her submission of any frivolous matter to this

court or any court subject to the jurisdiction of this court at

any time - before or after she pays the $105 sanction - will

subject her to further sanctions.

     APPEAL DISMISSED; SANCTIONS IMPOSED; SANCTION WARNING

ISSUED.